Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 contains more than one sentences (see line 7).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 14, line 6, “the second end” lacks antecedent basis.
Claims 11-13 and 15-16 are indefinite for being depending directly or indirectly upon claims 10 and 14, respectively.
Double Patenting
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,179,647. Although the claims at issue are not identical, they are not patentably distinct from each other because IUYYT.
For double patenting to exist as between the rejected claims and patent claims 1-16, it must be determined that the rejected claims are not patentably distinct from patent claims 1-16.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-16 and, if so, whether those differences render the claims patentably distinct.  In this case, there is no significant differences between the rejected claims and the patent claims.  For example, the rejected claim 1, line 16, the term “may be” is different than the term “is” at the exact location in the patent claim 1.  Such minor difference fails to recite any specific point of novelty and it fails to render rejected claim 1 patentably distinct from the patent claim 1.
Claims 2-9, 11-13 and 15-16 are identical to patent claims 2-9, 11-13 and 15-16, respectively.
Claims 10 and 14, the only difference is in line 5, the term “a whirligig point” is slightly different than “a point” at same location in the patent claims 10 and 14.  Again, such minor difference fails to recite any specific point of novelty and it fails to render rejected claims 10 and 14 patentably distinct from the patent claims 1 and 14, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711